The petition of the state of Connecticut for certification for appeal from the Appellate Court, 53 Conn. App. 23 (AC 17466), is granted, limited to the following issue:
*925The Supreme Court docket number is SC 16132.
Robert J. Scheinblum, assistant state’s attorney, in support of the petition.
Robert J. McKay, in opposition.
Decided June 23, 1999
“Did the Appellate Court properly conclude that, with respect to the judgment of conviction for operating a motor vehicle while the defendant’s license was under suspension, the trial court’s instruction, placing the burden of persuasion on the defendant regarding whether he was operating under a work permit, impermissibly diluted the state’s burden of proof?”